UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (PGG) (SLC)
         against
                                                               ORDER SCHEDULING TELEPHONIC
                                                                  DISCOVERY CONFERENCE
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the conference held in this matter today, January 13, 2020, the Court

ORDERS as follows:

         By January 27, 2020, each party shall submit a letter of no more than three (3) pages

clearly setting forth two categories of remaining discovery: (1) discovery requests made to the

opposing party to which no response has been submitted, or to which the response is deficient,

with a brief explanation of the deficiency; and (2) any discovery requests made by the opposing

party to which the party has objected, with a brief explanation of the basis for the objection.

         A telephone conference is scheduled for Wednesday, January 29, 2020 at 4:00 pm. The

parties are directed to jointly call Chambers at (212) 805-0214 at the scheduled time. At this

conference, the Court shall set a schedule for the remainder of discovery and for briefing of the

motion for class certification in this action.


Dated:             New York, New York
                   January 13, 2020

                                                     SO ORDERED
